Name: Council Directive 82/806/EEC of 22 November 1982 amending, for the second time (benzene), Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparationsH
 Type: Directive
 Subject Matter: deterioration of the environment;  oil industry;  environmental policy;  competition;  European Union law
 Date Published: 1982-12-01

 Avis juridique important|31982L0806Council Directive 82/806/EEC of 22 November 1982 amending, for the second time (benzene), Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparationsH Official Journal L 339 , 01/12/1982 P. 0055 - 0056 Spanish special edition: Chapter 13 Volume 12 P. 0285 Portuguese special edition Chapter 13 Volume 12 P. 0285 Finnish special edition: Chapter 13 Volume 12 P. 0139 Swedish special edition: Chapter 13 Volume 12 P. 0139 *****COUNCIL DIRECTIVE of 22 November 1982 amending, for the second time (benzene), Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (82/806/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas benzene is recognized as being highly toxic and liable to affect the central nervous and herma- topoietic systems and to induce cancer and in particular leukaemia; Whereas benzene is used inter alia as a constituent in the manufacture of certain toys, making it possible for children to absorb benzene by inhalation, ingestion or through the skin, thereby exposing them to the abovementioned hazards; Whereas the fixing of a maximum concentration limit of benzene in the free state enables these hazards to be excluded; Whereas benzene is governed by rules in certain Member States; whereas these rules differ as to the conditions of its marketing and use; whereas these differences constitute a barrier to trade and directly affect the establishment and functioning of the common market; Whereas, in order to eliminate these differences, the Annex to Directive 76/769/EEC (4), as last amended by Directive 79/663/EEC (5), should be supplemented; Whereas the Scientific Advisory Committee on the Toxicity and Eco-Toxicity of Chemical Compounds has delivered an opinion on this point, HAS ADOPTED THIS DIRECTIVE: Article 1 The following entry is hereby added to the Annex to Directive 76/769/EEC: 1.2 // '5. Benzene CAS No (Chemical Abstract Service Number) 71-43-2 // Not permitted in toys or parts of toys as placed on the market where the concentration of benzene in the free state is in excess of 5 mg/kg of the weight of the toy or part of toy.' Article 2 Member States shall take the measures necessary to comply with this Directive within 12 months of its notification. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 November 1982. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 285, 4. 11. 1981, p. 2. (2) OJ No C 346, 31. 12. 1980, p. 95. (3) OJ No C 353, 31. 12. 1980, p. 31. (4) OJ No L 262, 27. 9. 1976, p. 201. (5) OJ No L 197, 3. 8. 1979, p. 37.